     Case 3:17-cv-00586-AJB-KSC Document 97 Filed 12/01/20 PageID.1859 Page 1 of 2



1
2
3
4
5
6
7
8
9                              UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12    GERALD MCGHEE, an individual, on                    Case No.: 17-cv-00586-AJB-KSC
      behalf of himself and all others similarly
13
      situated,                                           ORDER GRANTING PLAINTIFF’S
14                                       Plaintiff,       MOTION TO SEAL SELECT
                                                          PORTIONS OF DOCUMENTS IN
15    v.
                                                          SUPPORT OF PLAINTIFF’S MOTION
16    NORTH AMERICAN BANCARD, LLC,                        FOR CLASS CERTIFICATION
                          Defendant.                      PURSUANT TO L.R. 79.2 AND
17
                                                          PROTECTIVE ORDER
18
                                                          (Doc. No. 85)
19
20          Pending before the Court is Plaintiff’s motion to file under seal portions of various
21    documents in support of his motion for class certification. (Doc. No. 85.) The portions of
22    these documents contain information designated by Defendants as “CONFIDENTIAL”
23    under the terms of the Protective Order in this action, (Doc No. 67). Defendant has not
24    opposed the motion. Good cause and compelling reasons appearing, the Court GRANTS
25    the motion to seal.
26          In the Ninth Circuit, courts are split on whether the “good cause” or “compelling
27    reasons” standard applies to sealed documents in the class certification context. Compare
28    Ramirez v. GEO Grp., No. 3:18-cv-02136-LAB-MSB, 2019 WL 6782920, at *3 (S.D. Cal.
                                                      1
                                                                                17-cv-00586-AJB-KSC
     Case 3:17-cv-00586-AJB-KSC Document 97 Filed 12/01/20 PageID.1860 Page 2 of 2



1     Dec. 11, 2019) (“The vast majority of courts within this circuit treat motions for class
2     certification as non-dispositive motions to which the good cause sealing standard applies.”)
3     (internal quotation marks omitted) with Yan Mei Zheng v. Toyota Motor Corp., No. 5:17-
4     cv-06591-BLF, 2019 WL 6841324, at *1 (N.D. Cal. Dec. 16, 2019) (“This Court follows
5     numerous other district courts within the Ninth Circuit in concluding that the compelling
6     reasons standard applies to motions to seal documents relating to class certification.”). The
7     documents Plaintiff here seeks to seal contain sensitive proprietary information. (Doc. No.
8     85-1 at 4–5.) The Court need not resolve whether the good cause or compelling reasons
9     standard applies because under either standard, sealing of these documents is appropriate.
10    See Yan Mei Zheng-Lawson v. Toyota Motor Corp., No. 17-CV-06591-BLF, 2019 WL
11    3413253, at *2 (N.D. Cal. July 29, 2019) (sealing sensitive proprietary information);
12    Nichols v. GEICO Gen. Ins. Co., No. 2:18-CV-01253-RAJ, 2020 WL 5105442, at *2 (W.D.
13    Wash. Aug. 31, 2020) (sealing proprietary competitive information under either the good
14    cause or the compelling reasons standard).
15          As such, the Court GRANTS Plaintiff’s motion to seal Exhibits 4, 5, 9, and 10.
16
17          IT IS SO ORDERED.
18    Dated: December 1, 2020
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                                 17-cv-00586-AJB-KSC
